Title: To George Washington from George Smith, 10 March 1794
From: Smith, George
To: Washington, George


          
            Sir
            Galston Manse [Scotland] March 10th 1794
          
          The subject of this Letter is a Gentleman, now no more Mr William Hunter a native of
            this place, & who some time ago died at the Town of Alexandria. His Parents, though none of the richest, were as respectable, & as
            highly esteemed as any in this Parish. Mr Hunter, whom I personally knew, & whose
            good heart, & dutiful attention to his Parents, endeared him much to them, & all his ffriends, had for several years remitted Money for
            their Subsistence, & had promised to relieve his Brother Mr John Hunter of some
            incumbrances, which misfortunes in Trade, & his early Death prevented. In this
            Country much has been said of his extensive Trade & opulence; but by any accounts
            yet received, I am sorry to say that there appears little or no prospect of his
            Relations deriving any pecuniary advantage, from all the property which He possessed, in
            Land, Ships, Wharfs, Stock in Trade &c. &c. &c.—It is asserted here on the
            authority of his own Letters, that He had in property many thousands acres of Land &
            some of which was well cultivated, & a House & Stores in Alexandria.
          By some extracts from his Will—It appears, that there was a
            miniature picture of Himself, in Gold, a Lockett & two Gold Rings bequeathed to his
            near Relations, none of which, nor his Watch, nor indeed the Smallest remembrance of
            him, have reached this Country—Even the Silver plate, he possessed, would be a
            desireable acquisition to his ffriends—your Justice, & the known Benevolence of
            Character, have emboldened me to trouble You on the Subject, And as I am informed, that
            Your Excellency had admitted Mr Hunter to habits of Intimacy with You, I hope that you
            will take the trouble to cause any of Your secretaries enquire into his affairs at
            others, as well as his Trustees, & report to You.
          Afterwards I shall flatter myself, that you will send me any intelligence, that may be
            for the information or advantage of his relations here.
          It is said that Mr Hunter sold 5,000 acres of his Land, but a great deal must yet
            remain. I have the Honour to be with much esteem of your elevated Character Sir Your
            Excellencie’s most obt & obliged humble Servt
          
            George Smith.
          
          
            Please address to Me Mi⟨n⟩ister at Galston By Kilmarnock.
          
          
            P.S. Mr Hunter’s address was William Hunter Junr—This Letter is written at the desire
              of his Brother Mr John Hunter my Parishioner—and if your Excellency shall find that
              there is any considerable Subject, remaining of his Brothers property (though for some
              time lock’d up) He would instantly embark for America, if your Excellency approved of
              the Scheme. G.S.
          
         